It appears that this proceeding was brought for the purpose of having complied with an order of the Delinquent Tax Adjustment Board of Dade County duly entered in favor of relator under Chapter 17406, Acts 1931, Laws of Florida, on March 31, 1936. The order as made by the Board under said Chapter 17406, Acts 1935,supra, does not on its face appear to be violative of what was held by a majority of this Court in Richey v. Wells, 123 Fla. 284,166 Sou. Rep. 817, especially in view of the *Page 73 
circumstances that no objection or protest of taxpayers has been timely made or interposed to the said action of said Dade County Delinquent Tax Adjustment Board, and that the action of the Board in the premises is otherwise in conformity to the terms and conditions of the statute aforesaid.
Therefore this cause, being now ready for final disposition, on the motion of relator for a peremptory writ of mandamus, the respondent's return to the contrary notwithstanding, and the Court having considered the arguments in the briefs of the several parties, and being advised of its judgment to be given in the premises, it is thereupon considered, ordered and adjudged by the Court that the return of the respondent is insufficient to bar or preclude the performance of the commands of the alternative writ of mandamus, and that thereupon relator is entitled to final judgment awarding a peremptory writ of mandamus herein as prayed, and that such peremptory writ of mandamus do issue and be returned according to law and the judgment of this Court, the costs of this proceeding to be taxed against the relator.
WHITFIELD, C.J., and ELLIS, TERRELL, BROWN, BUFORD and DAVIS, J.J., concur.